1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on September 14, 2022 has been entered.
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 11, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/977,155 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 9, 11, 17-19, 21, and 22 of the ‘155 application recite compositions comprising, and methods of using, the same compound recited in instant claims 1-3 and 16.  Claims 9, 11, 17-19, and 21 of the ‘155 application depend upon claim 6, which requires the presence of a pharmaceutically acceptable carrier.  Compositions comprising a product, and methods of using a product, anticipate claims directed to the product per se.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
4.	Instant claims 1-6 and 9-16 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/637,824 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
	Instant claims 7 and 8 are deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/637,824 because the provisional application, under the test of 35 U.S.C. 112(a), does not disclose a method of treating a head or neck squamous cell carcinoma, and does not disclose administering its compositions to a patient who is receiving or has received platinum-containing chemotherapy.
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1, 2, and 11 are rejected under 35 U.S.C. 103 as being obvious over the Liu et al article (Nature, Vol. 507, pages 519-522) in view of Kulangara et al (U.S. Patent Application Publication 2020/0061172) and Saito et al (U.S. Patent Application Publication 2007/0298449).  The Liu et al article teaches four vaccine adjuvant comprising a CpG oligonucleotide linked via its 5’ terminus to a lipophilic tail, such as a diacyl lipid.  A Gn linking group, where n=0, 2, 4, or 6, between the CpG oligonucleotide and the diacyl lipid is optionally present.  Lipo-Gn-CpG-adjuvanted vaccines primed significantly increased frequencies of antigen-specific, cytokine-producing CD8+ T cells (compared with unmodified CpG, Cho-CpG or CpG in IFA), with the strongest responses elicited by lipo-CpG and lipo-G2-CpG.  See Figure 1a, compounds 3-5, and page 520, column 2, lines 1-12.  The vaccine adjuvants are combined with a pharmaceutically acceptable carrier for administration to mice.  See, e.g., the Abstract; page 519, column 2, first full paragraph; and page 522, column 1, paragraph headed “Immunizations”.  The four vaccine adjuvants taught by the Liu et al article differ from the compounds of instant claim 1 in that the sequence of the oligonucleotides are different.  Kulangara et al teach that the oligonucleotide sequence present in the vaccine adjuvants of the Liu et al article is also known as ODN 1826, and is a class B CpG ODN specific for murine TLR9.  Kulangara et al also teach that ODN 2006, which comprises the nucleotide sequence recited in instant claim 1, is a class B CpG ODN and is a ligand of choice for human TLR9.  See paragraph [0161].  Saito et al teach that the oligonucleotide sequence present in the vaccine adjuvants of the Liu et al article is also known as CpG1826, and strongly stimulates mouse immune cells.  Saito et al also teach that CpG2006, which comprises the nucleotide sequence recited in instant claim 1, strongly stimulates human immune cells.  See paragraphs [0015] and [0116].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the oligonucleotide sequence ODN 2006/CpG2006 taught by Kulangara et al and Saito et al for the oligonucleotide sequence ODN 1826/CpG1826 present in each of the vaccine adjuvants taught by the Liu et al article, because Kulangara et al and Saito et al teach that ODN 2006/CpG2006 and ODN 1826/CpG1826 belong to the same class of immune-stimulating oligonucleotides; because the simple substitution of one known element for another to obtain predictable results is prima facie obvious (see MPEP 2143(I)(B)); and because use of the human sequence instead of the murine sequence would have been expected to have the benefit that the resulting vaccine adjuvant would be more active when administered to humans, and the expectation of some advantage is the strongest rationale for combining references (see MPEP 2144(II)).
7.	Claims 3 and 16 are rejected under 35 U.S.C. 103 as being obvious over the Liu et al article (Nature, Vol. 507, pages 519-522) in view of Kulangara et al (U.S. Patent Application Publication 2020/0061172) and Saito et al (U.S. Patent Application Publication 2007/0298449) as applied against claims 1, 2, and 11 above, and further in view of Duffy et al (U.S. Patent Application Publication 2008/0299138).  Kulangara et al and Saito et al as applied above do not teach that all internucleoside groups connecting the nucleosides in the oligonucleotide sequence ODN 2006/CpG2006 are phosphorothioates.  Duffy et al teach ODN2006 formed with a phosphorothioate backbone, which backbone decreases the rate of degradation and increases the stability of the oligonucleotide in cells.  See paragraphs [0061] and [0073].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the four vaccine adjuvants of the Liu et al article as modified above by Kulangara et al and Saito et al using ODN 2006/CpG2006 formed with a phosphorothioate backbone, because Duffy et al teach that such a phosphorothioate backbone would have the benefit of reduced rate of degradation and increased stability when the vaccine adjuvant is administered to a subject, and the expectation of some advantage is the strongest rationale for combining references (see MPEP 2144(II)).
8.	Claims 4-10 and 12-15 are rejected under 35 U.S.C. 103 as being obvious over the Liu et al article (Nature, Vol. 507, pages 519-522) in view of Kulangara et al (U.S. Patent Application Publication 2020/0061172) and Saito et al (U.S. Patent Application Publication 2007/0298449) as applied against claims 1, 2, and 11 above, and further in view of the WO Patent Application 2016/040887.  The Liu et al article as modified above by Kulangara et al and Saito et al suggest four vaccine adjuvants having the structure recited in instant claims 1 and 2, but do not suggest combining the vaccine adjuvants with a first protein comprising Inventors’ SEQ ID NO:2 and with a second protein comprising Inventors’ SEQ ID NO:3.  The WO Patent Application ‘887 teaches vaccine compositions for the treatment of HPV-positive cancers, including head and neck cancer and squamous cell carcinoma.  See, e.g., page 7, lines 1-15.  The vaccine compositions comprise one or more mutant human papilloma virus peptides, e.g., derived from an HPV E6 protein or a HPV E7 protein, including peptides identified as SEQ ID NOS:5 and 6 (which correspond to Inventors’ SEQ ID NOS:2 and 3, respectively).  See, e.g., page 2, lines 34-38; page 5, lines 19-22; and page 33, lines 7-34.  The vaccine compositions can also comprise an adjuvant, including toll-like receptor ligands, CpG oligodeoxynucleotides, and nucleic acids containing phosphorothioate backbone linkages.  See, e.g., page 4, line 9; page 30, line 37 - page 31, line 24; and page 43, lines 17-22.  The vaccine composition can be co-administered with anti-cancer agents such as cisplatin.  See, e.g., page 38, lines 16-21.  The WO Patent Application ‘887 also teaches kits comprising the various composition components.  See, e.g., page 52, line 34 - page 53, line 22.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include any of the four vaccine adjuvants suggested by the Liu et al article as modified above by Kulangara et al and Saito et al as the adjuvant in the vaccine compositions of the WO Patent Application ‘887, because the WO Patent Application ‘887 teaches categories of vaccine adjuvants, e.g., toll-like receptor ligands, CpG oligodeoxynucleotides, and nucleic acids containing phosphorothioate backbone linkages, which generically encompass the four vaccine adjuvants suggested by the Liu et al article as modified above by Kulangara et al and Saito et al, and the simple substitution of one known element for another to obtain predictable results is prima facie obvious (see MPEP 2143(I)(B)); and because combining prior art elements according to known methods to yield predictable results, i.e. combining antigens and adjuvants in order to form a vaccine effective against HPV-positive cancers, is prima facie obvious (see MPEP 2143(I)(A)).  It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a combination of an HPV E6 protein identified as SEQ ID NO:5 and an HPV E7 protein identified as SEQ ID NO:6 as the HPV peptide in the vaccine compositions outlined above, because the WO Patent Application ‘887 teaches the use of multiple peptides antigens and the use of combinations of E6 and E7 peptides, and because it would have been obvious to try combinations of peptide antigens from the relatively limited list of specific peptide antigens disclosed by the WO Patent Application ‘887 with only the expected result that an effective vaccine composition is produced (see MPEP 2143(I)(E) and MPEP 2144.08).
9.	Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive.
	The obviousness rejections set forth in the previous Office action are maintained for the reasons of record.  The rejections have been modified somewhat, to emphasize that the Liu et al article as modified by Kulangara et al and Saito et al suggest four different vaccine adjuvants, of general formula lipo-Gn-CpG, in which n=0, 2, 4, or 6, each of which is encompassed by the instant claims.
	Applicant contends, at page 6, first full paragraph, of the response, that the results of the Liu et al article differ based on the length of the nucleotide sequence that is attached to the lipid.  The examiner disagrees, because the Liu et al article is not so nebulous in its conclusions.  The Liu et al article concludes that the results differ based upon the length of the linker.  There is much discussion in the Liu et al article as to the relationship between the length of the linker and adjuvant activity (see, e.g., the paragraph bridging pages 519 and 520; Figure 1a; and page 520, column 2, first paragraph), but nowhere does the Liu et al article discuss the total length of the attached nucleotide sequence as being the result-effective variable.
	At page 6, second full paragraph, considering the Liu et al article by itself, Applicant concludes that the substitution of a longer ODN 2006/CpG2006 for the CpG oligonucleotide sequence would result in an adjuvant exhibiting lymph node accumulation essentially the same as that of the CpG oligonucleotide sequence alone, i.e. that the Liu et al article does not provide a reason to substitute CpG2006 for CpG1826.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references.  See MPEP 2145(IV).  Applicant’s argument ignores the two additional references relied upon in the obviousness rejections, Kulangara et al and Saito et al, which teach that use of ODN 2006/CpG200 would have an expected benefit of producing an adjuvant more suitable for human administration.  In any event, the Liu et al article’s discussion of linker size and adjuvant activity is not limited to the paragraph bridging pages 519 and 520.  The Liu et al article teaches that each of its four lipo-Gn-CpG adjuvants has significant adjuvant activity, i.e. each adjuvant primed significantly increased frequencies of antigen-specific, cytokine-producing CD8+ T cells.  See page 520, column 2, lines 7-9.  This improvement in adjuvant activity is sufficient such that one of ordinary skill in the art would be motivated to consider modifying all four adjuvants taught by the Liu et al article, for the reasons set forth in the rejection.  When the evidence in favor of obviousness is weighed against the evidence in favor of nonobviousness, the former is deemed to preponderate.
	Applicant’s argument at page 7, second full paragraph, is a re-statement of the previously discussed nucleotide sequence length argument.  The examiner does not agree that the teachings of the Liu et al article can be shifted from optimization of linker length to optimization of oligonucleotide length.
	Applicant’s dismissal of the secondary references, at page 7, third paragraph, is not convincing.  As discussed above, these two references provide an expected benefit for substituting ODN 2006/CpG2006 for ODN 1826/CpG1826, e.g., producing an adjuvant more suitable for human administration.  In any event, a finding of an expected benefit is not a requirement for finding prima facie obviousness.  See MPEP 2143(I) and 2144(II).  An argument directed solely to whether or not the applied prior art suggests a benefit for modifying a reference is not a complete response to an obviousness rejection.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
September 29, 2022